           Case 2:05-cr-20067-JWL Document 208 Filed 04/21/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

United States of America,

                       Plaintiff,

v.                                                                Case No. 05-20067-01-JWL


Dheadry Loyd Powell,

                       Defendant.

                                    MEMORANDUM & ORDER

         In 2007, defendant Dheadry Loyd Powell was convicted of conspiracy to distribute and

possess with intent to distribute more than 50 grams of crack cocaine, in violation of 21 U.S.C.

§§ 841(b)(1)(A) and 846, and of conspiracy to launder money, in violation of 18 U.S.C. § 1956(h).

At that time, § 841(b)(1)(A) applied to an offense involving 50 grams or more of crack cocaine

and permitted a maximum sentence of life. At sentencing, the district court,1 adopting the findings

in the Presentence Investigation Report (PSIR), attributed at least 1.5 kilograms of crack cocaine

to Mr. Powell.        After determining the applicable drug quantity and applying various

enhancements, the court calculated a total offense level of 48, which was capped at 43 under the

guidelines. Combined with a criminal history score of IV, Mr. Powell’s guidelines range was life

imprisonment. The court sentenced Mr. Powell to life imprisonment on Count I with a 20-year

concurrent sentence on Count II.




1
    This case was recently reassigned to the undersigned judge.
          Case 2:05-cr-20067-JWL Document 208 Filed 04/21/20 Page 2 of 8




         In April 2018, the district court, in connection with Mr. Powell’s motion to reduce his

sentence based on Amendment 782, made supplemental calculations of drug quantity based on

information contained in the PSIR. Specifically, the district court found that the quantity of crack

cocaine attributable to Mr. Powell was 2.825 kilograms. The court then recalculated Mr. Powell’s

guidelines range using the amended guidelines and applying the same enhancements it applied at

Mr. Powell’s original sentencing. This calculation resulted in a total offense level of 43 and an

advisory guidelines range of life imprisonment. The court, then, concluded that Mr. Powell was

not eligible for a sentence reduction.

         This matter is now before the court on two related motions filed by Mr. Powell—a motion

for a sentence reduction under the First Step Act (doc. 181); and a motion for emergency release

in compliance with the First Step Act (doc. 198). As will be explained, Mr. Powell’s motion for a

sentence reduction is granted in part and denied in part and his motion for emergency release is

moot.2



Sentence Reduction

         In 2010, Congress enacted the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.

2372 (2010). Section 2 amended § 841(b)(1)(A) (Mr. Powell’s statute of conviction) by increasing



2
 In his motion for emergency release, Mr. Powell asserts in summary fashion that his immediate
release under the First Step Act is also required because of his age, his desire to spend time with
his family and the danger imposed by COVID-19. In reply to the government’s response to this
motion, Mr. Powell indicates his desire to withdraw the motion such that it should be deemed
moot. The court, then, moots the motion. Nonetheless, to the extent Mr. Powell desires to seek
compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Mr. Powell must first exhaust his
administrative remedies with the BOP. See First Step Act, § 603(b)(1); 18 U.S.C. § 3582(c)(1)(A).
                                                 2
        Case 2:05-cr-20067-JWL Document 208 Filed 04/21/20 Page 3 of 8




the 50-gram threshold to 280 grams, and it similarly amended § 841(b)(1)(B)(iii) by increasing

the threshold quantity from five to 28 grams. See 124 Stat. at 2372. The First Step Act of 2018

makes the provisions of the Fair Sentencing Act of 2010 retroactive. Pub. L. No. 115-391, 132

Stat. 5194 (2018). Section 404 of the First Step Act states in pertinent part:

       (a) DEFINITION OF COVERED OFFENSE. In this section, the term “covered
       offense” means a violation of a Federal criminal statute, the statutory penalties for
       which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public
       Law 111-220; 124 Stat. 2372), that was committed before August 3, 2010.
       (b) DEFENDANTS PREVIOUSLY SENTENCED. A court that imposed a
       sentence for a covered offense may, on motion of the defendant, the Director of the
       Bureau of Prisons, the attorney for the Government, or the court, impose a reduced
       sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-
       220; 124 Stat. 2372) were in effect at the time the covered offense was committed.

Id. § 404. Under the First Step Act, a defendant who committed a violation before August 3, 2010,

and whose exposure at sentencing would have been different under Section 2 of the Fair

Sentencing Act’s revised quantity thresholds for cocaine base may be entitled to a reduced

sentence based on the lower statutory sentencing ranges of the Fair Sentencing Act. Id.; United

States v. Martinez, 777 Fed. Appx. 946 (10th Cir. Sept. 19, 2019). Relief under the First Step Act

is discretionary. First Step Act, § 404(c) (“Nothing in this section shall be construed to require a

court to reduce any sentence pursuant to this section.”).

       As just noted, section 2 of the Fair Sentencing Act amended 21 U.S.C. §§ 841(b)(1)(A)

and 841(b)(1)(B) by increasing the 50-gram threshold to 280 grams, and amended §

841(b)(1)(B)(iii) by increasing the threshold quantity from five to 28 grams. Dorsey v. United

States, 567 U.S. 260, 269 (2012); Pub. L. No. 111-220 § 2(a), 124 Stat. 2372, 2372. Mr. Powell,

thus, contends that he is eligible for resentencing because his offense was “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

                                                 3
         Case 2:05-cr-20067-JWL Document 208 Filed 04/21/20 Page 4 of 8




Sentencing Act of 2010.” Noting that he pled guilty to an offense involving 50 grams or more of

crack cocaine, Mr. Powell maintains that, with the Fair Sentencing Act applied retroactively, he

would have been subject only to the more relaxed penalty provisions of § 841(b)(1)(B), with its

new threshold of twenty-eight grams and its statutory maximum of 40 years. See 124 Stat. at

2372. The government opposes the motion and contends that Mr. Powell is ineligible for

resentencing. The government’s argument turns on the fact that the sentencing judge attributed

2.8 kilograms of crack cocaine to Mr. Powell such that Mr. Powell still meets the threshold

quantity for a violation of § 841(b)(1)(A) and is still subject to a statutory maximum of life. The

parties’ dispute, then, turns on whether a defendant’s eligibility for a reduction is determined by

a defendant’s statute-of-conviction or whether it is determined by a defendant’s actual conduct.

       Every Circuit Court of Appeals that has addressed this issue (and the vast majority of

district courts to do so) has adopted Mr. Powell’s statute-of-conviction theory.3 See United States

v. Wirsing, 943 F.3d 175 (4th Cir. 2019); United States v. McDonald, 944 F.3d 769 (8th Cir.

2019); United States v. Jackson, 945 F.3d 315 (5th Cir. 2019); United States v. Jones, 2019 WL

4942365, at *3 (N.D. Ill. Oct. 8, 2019) (collecting cases and joining the “super majority” of district

courts to conclude that the statute of conviction, not the defendant’s actual conduct, controls

eligibility under the FSA). In a detailed statutory analysis, the Fourth Circuit in Wirsing framed

the issue:

       The statute only authorizes a court “that imposed a sentence for a covered offense”
       to reduce a defendant’s sentence. First Step Act § 404(b), 132 Stat. at 5222.
       Accordingly, eligibility turns on the proper interpretation of a “covered offense.”


3
  To be fair, this question was arguably more of an open question at the time the government filed
its response brief in May 2019.
                                                  4
         Case 2:05-cr-20067-JWL Document 208 Filed 04/21/20 Page 5 of 8




       A “covered offense” is defined as “a violation of a Federal criminal statute, the
       statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing
       Act of 2010, that was committed before August 3, 2010.” Id. § 404(a), 132 Stat. at
       5222 (citation omitted). In Defendant’s view, the phrase “the statutory penalties for
       which” refers to “a Federal criminal statute.” See Reply Br. at 4. The result of that
       interpretation would be that any inmate serving a sentence for pre-August 3, 2010
       violations of 21 U.S.C. § 841(b)(1)(A)(iii) or (B)(iii)—both of which were modified
       by Section 2 of the Fair Sentencing Act, see Fair Sentencing Act § 2(a), 124 Stat. at
       2372—is serving “a sentence for a covered offense” and may seek a sentence
       reduction under the First Step Act. First Step Act § 404(b), 132 Stat. at 5222. We
       agree that this is the correct interpretation of the statute.

Wirsing, 943 F.3d at 185. In adopting the defendant’s argument, the Circuit rejected the

government’s argument that “the statutory penalties for which” refers to “a violation” and that a

violation, in turn, is determined by reference to the offense conduct attributable to the count at

issue, rather than by reference to the conviction.

       As explained by the Fourth Circuit in Wirsing, the “most natural reading” of the First Step

Act’s definition of “covered offense” is that “the statutory penalties for which were modified by”

language refers to “a Federal criminal statute” rather than “a violation of a Federal criminal

statute.” Id. The Circuit relied on the “general rule of statutory interpretation . . . that modifiers

attach to the closest noun; courts should not interpret statutes in such a way as to ‘divorce a noun

from the modifier next to it without some extraordinary reason.’” Id. The Circuit easily concluded

that because “Federal criminal statute” appears closer to “statutory penalties for which” than does

“violation,” it is more natural to attach “penalties” to “statute” than to “violation.” Id. Finally, the

Fourth Circuit held “the rule of the last antecedent” was not overcome by other indicia of meaning

and, moreover, that the legislative history supported the interpretation advocated by the defendant.

Id. at 185-86. Ultimately, the Fourth Circuit adopted the “simple” statute-of-conviction theory

over the “complicated and eligibility-limiting determination” urged by the government. Id. at 186.

                                                   5
        Case 2:05-cr-20067-JWL Document 208 Filed 04/21/20 Page 6 of 8




       The Fifth and Eighth Circuit have followed Wirsing and have held that the penalties clause

modifies “Federal criminal statute” rather than “violation” such that whether an offense is

“covered” depends only on the statute under which the defendant was convicted. See Jackson,

945 F.3d at 320; McDonald, 944 F.3d at 772 (“The First Step Act applies to offenses, not conduct

. . . and it is McDonald’s statute of conviction that determines his eligibility for relief.”). The

court believes that the Tenth Circuit, when faced with this question, will follow the lead of

Wirsing. In fact, the Wirsing panel noted in its opinion that the Tenth Circuit “implicity” utilized

the statute-of-conviction theory in United States v. Martinez, 777 Fed. Appx. 946 (10th Cir. Sept.

19, 2019). In Martinez, the Tenth Circuit held that the district court lacked jurisdiction to modify

the defendant’s sentence under the First Step Act because the defendant’s statute of conviction,

21 U.S.C. § 841(b)(1)(C), was not modified by the Fair Sentencing Act. Id. at 947.

       In sum, section 2 of the First Step Act modified the statutory penalties for the statute that

Mr. Powell violated, and he committed the violation before August 3, 2010. Therefore, Mr.

Powell’s violation is a “covered offense” under the First Step Act. He is eligible for a reduction

and his motion is granted to that extent. Under § 841(b)(1)(B), Mr. Powell is now subject to a

statutory maximum of 40 years rather than life. Because his advisory guidelines range remains

life imprisonment, the court will resentence Mr. Powell to the statutory maximum of 40 years.

His motion, then, is denied to the extent he seeks a lower sentence. In that regard, Mr. Powell

suggests in his reply brief that his money laundering conviction controls such that he is subject

only to a statutory maximum of 20 years.4 .


4
 In addition to his reply brief, Mr. Powell has sent a letter to the court reiterating his request for
relief under the First Step Act. That letter has been filed as a supplemental reply.
                                                  6
         Case 2:05-cr-20067-JWL Document 208 Filed 04/21/20 Page 7 of 8




        Although the nature of his argument is not entirely clear, Mr. Powell appears to argue that

the PSIR deemed the money laundering count as the “controlling” count under U.S.S.G. § 2S1.1

and, accordingly, that count also controls for sentencing purposes. But the fact that the PSIR

appropriately grouped the two counts together—and determined that § 2S1.1 produced the highest

offense level—for purposes of determining the base offense level under the guidelines does not

mean that the drug count has no bearing on Mr. Powell’s sentence or that § 841(b)(1)(A) somehow

disappeared from the analysis entirely. To the extent Mr. Powell contends that § 841(b)(1)(A) is

entirely absent from the PSIR, that is clearly not accurate. See PSIR p. 1, p. 23 ¶ 124. Moreover,

the Tenth Circuit has held that the sentencing judge in this case correctly calculated Mr. Powell’s

sentence and that the PSIR correctly calculated Mr. Powell’s advisory guidelines range. United

States v. Powell, 739 Fed. Appx. 511 (10th Cir. Oct. 15, 2018). Those issues, then, cannot be

revisited.



        IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Powell’s motion for a

sentence reduction under the First Step Act (doc. 181) is granted in part and denied in part and

Mr. Powell’s motion for emergency release in compliance with the First Step Act (doc. 198) is

moot.



        IT IS FURTHER ORDERED BY THE COURT THAT Mr. Powell’s sentence is

reduced to the statutory maximum of 480 months. All other provisions of the judgment dated

May 8, 2007 shall remain in effect.



                                                 7
 Case 2:05-cr-20067-JWL Document 208 Filed 04/21/20 Page 8 of 8




IT IS SO ORDERED.



Dated this 21st day of April, 2020, at Kansas City, Kansas.



                                         s/ John W. Lungstrum
                                         John W. Lungstrum
                                         United States District Judge




                                        8
